Appellee secured a temporary injunction restraining appellants from selling certain real estate under the power of sale contained in a certain deed of trust.
The application for injunction was based upon the provisions of House Bill No. 231, Acts 1933, Regular Session, 43d Leg., c. 102 (Vernon's Ann.Civ.St. art. 2218b, § 1 et seq.).
We have recently held, in the case of Murphy v. Phillips, 63 S.W.2d 404, that the provisions of House Bill No. 231, which authorize the staying of trustee sales of real estate, are unconstitutional and void. For the reasons there stated this injunction should not have been granted.
The order of the trial judge will be reversed, and such temporary injunction will be dissolved. *Page 1119